China Direct Industries Reports Financial Results for the First Quarter of DEERFIELD BEACH, FL(MARKET WIRE)May 15, 2009 China Direct, Inc., d/b/a China Direct Industries, Inc. ("China Direct Industries") (NasdaqGM:CDII - News), a U.S. holding company with operations in China, announced today its financial results for the first quarter of 2009. Financial Highlights For the first quarter of 2009, China Direct Industries recorded a net loss of $(932,860) (excluding non-cash charges related to employee share-based compensation) with a
